DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on October 18, 2019.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blom et al. (Executable semantics of recursively nestable dialog flow specifications for web applications).
 As per claim 1, Blom discloses, a computer-implemented method of responding to a conversational event, comprising:
enacting, by a conversational computing interface (Section 1. Motivation), an initial computer-executable plan based on a conversational event received by the conversational computing interface (Section 1. Motivation), wherein the initial computer-executable plan is configured to output an initial value based on the conversational event (Section 2.1. Masks actions and events);

selecting, by the conversational computing interface based on the initial value, an extended computer-executable plan configured to output the additional information (section 3.1. Dialog elements);
enacting, by the conversational computing interface, the extended computer-executable plan to fill in the description template with the additional information (Section 4. Notation semantics); and
outputting, via the conversational computing interface, a response to the conversational event based on the description template filled in with the additional information (section 4.2. Mapping DFN words to DPDAs “output function).

As per claim 2, Blom discloses, wherein the initial value is a result of an application programming interface (API) call issued by the initial computer-executable plan, the additional information includes an answer to a further API call (section 1. Motivation).

As per claim 3, Blom discloses, further comprising recursively enacting further-extended computer-executable plans to recursively output further-additional information and further fill the description template with the further-additional information (Section 4. Notation semantics).



As per claim 6, Blom discloses, wherein selecting the applicable generation rule of the plurality of generation rules includes assessing, for each candidate generation rule of the plurality of generation rules, a correspondence between the initial value output by the initial computer-executable plan and a plan matcher of the candidate generation rule (Section 3.1. Dialog elements and 3.2. Dialog events).

As per claim 13-16, 18, and 20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-4 and 6, because the corresponding claims have similar limitations. 


Allowable Subject Matter
Claims 5, 7-12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Application Publication of Gabel et al. (US 2014/0380286) discloses, “a dynamically evolving cognitive architecture system based on training by third-party developers is described. A system forms an intent based on a user input, and creates a plan based on the intent. The plan includes a first action object that transforms a first concept object associated with the intent into a second concept object and also includes a second action object that transforms the second concept object into a third concept object associated with a goal of the intent. The first action object and the second action object are selected from multiple action objects. The system executes the plan, and outputs a value associated with the third concept object”.
Patent Application Publication of Chen et al. (US 2019/0347321) discloses, “a method for configuring an automated dialogue system uses traces of interactions via a graphical user interface (GUI) for an application. Each trace includes interactions in the context of a plurality of presentations of the GUI. Elements of one or more presentations of the GUI are identified, and templates are associated with portions of the trace. Each template has one or more defined inputs and a defined output. For each template of the plurality of templates, the portions of the traces are processed to automatically configure the template by specifying a procedure for providing values of inputs to the template via the GUI and obtaining a value of an output. The automated dialogue system is configured with the configured templates, thereby avoiding manual configuration of the dialogue system”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
June 16, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
	/ABUL K AZAD/           Primary Examiner, Art Unit 2656